Citation Nr: 0308553	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  01-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 1, 1991, 
for the grant of service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran had active service from January 1968 until 
January 1970; from January 1971 to October 1972; and from 
January 1978 until April 1980.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a February 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which effectuated a decision of the Board in 
December 2000.  The Board's December 2000 decision reopened a 
claim for service connection for post-traumatic stress 
disorder (PTSD) and, on de novo review of the record, granted 
service connection for PTSD.  In implementing the Board's 
decision, the RO, in February 2001, assigned the disability a 
50 percent rating effective March 17, 1992, date of the award 
of service connection (date of receipt of application to 
reopen the claim for service connection for PTSD).  Also, the 
RO's decision assigned a 100 percent schedular rating for 
PTSD, effective February 3, 2001 (date of a VA rating 
examination); denied entitlement to special monthly pension 
based on need for regular aid and attendance or by reason of 
being housebound; and denied eligibility for Dependent's 
Educational Assistance under 38 U.S.C.A., Chapter 35.  In 
addition, the rating action proposed to find the veteran 
incompetent, based on findings on VA psychiatric examination 
in February 2001, and, subsequently, in April 2001, rated the 
veteran incompetent for VA purposes to handle his funds.  

In a September 2001 decision, the Board granted an effective 
date of August 1, 1991, and no earlier, for the award of 
service connection for PTSD and remanded the veteran's claim 
for an effective date earlier than February 2001 for the 
assignment of a 100 percent rating for PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).  

In a December 2002 order, the Court granted the parties' 
Joint Motion for Partial Remand of the Board's September 2001 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Joint Motion, the Court vacated that 
part of the Board's decision which granted an effective date 
of August 1, 1991, but not prior to, for a grant of service 
connection for PTSD, and to not disturb those parts of the 
Board's decision which granted an effective date at least as 
early as August 1, 1991.

Pursuant to 38 C.F.R. § 20.900(c) (2002), the Chairman of the 
Board has granted a motion for advancement on the docket in 
this case due to the veteran's medical and financial status.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In a December 29, 1983 Board decision, service connection 
for PTSD was denied; that decision was final.  

3.  The veteran's request to reopened the claim for service 
connection for PTSD was received on September 6, 1988.  

4.  On March 8, 1990, VA received from the Federal District 
Court, Eastern District, New York, New York, Special Master 
for Appeals, a document entitled "Decision on Appeal," 
concerning the veteran's awarded entitlement to participation 
in the Agent Orange Payment Program noting the cause of the 
veteran's disability was "Delayed Stress Syndrome," PTSD.  


CONCLUSION OF LAW

The criteria for an effective date of March 8, 1990, for the 
grant of service connection for PTSD have been met.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.157(b)(3), 
3.400(r) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions; specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished and all 
relevant facts have been properly developed.  The June 2001 
statement of the case advised the veteran of the pertinent 
law and regulations, as well as the basis the denial of the 
claim.  Also, by reciting the applicable law and regulations, 
notice was given of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  In this case, 
no additional notice or evidentiary development would result 
in any new relevant or material evidence, since disposition 
of the claim depends upon past factual matters.  Indeed, in 
correspondence from the veteran's wife, received in June 
2001, it was stated that there was "not any more evidence to 
add."  Moreover, there is no allegation or indication in the 
record that there are past VA clinical records that are not 
on file (such as might be construed as an informal claim for 
service connection for PTSD for the purpose of obtaining an 
earlier effective date for service connection for PTSD).  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  No further assistance is necessary to comply with 
the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

The proper effective date for an original claim for service 
connection under 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400(b)(2)(i) is the "[d]ay following separation from 
active service or date entitlement arose if claim is received 
within one year after separation from service; otherwise, the 
date of receipt of claim, or date entitlement arose, 
whichever is later."  

In the VA Form 9, Substantive Appeal, received in June 2001, 
it was apparently alleged that the proper effective date for 
the grant of service connection for PTSD should be in 1982.  
However, the Board's December 1983 decision is final and 
reconsideration of that Board decision was denied in August 
2001.  Accordingly, the December 29, 1983, Board decision is 
a bar to an effective date for service connection for PTSD as 
of and prior to that date.  

A claim may be reopened and allowed if new and material 
evidence is submitted under 38 U.S.C. §§ 5108 and 7104(b), 
but the effective date of such an allowance would be the date 
the claim is reopened.  See 38 U.S.C. § 5110; 38 C.F.R. § 
3.400; see also VAOPGCPREC 9-94, 59 Fed. Reg. 27309 (1994).  
Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(r), the 
effective date of a reopened claim for service connection is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  By statute and regulation, the effective 
date for service connection based on a reopened claim cannot 
be the date of receipt of an original claim that was 
previously denied.  See Waddell v. Brown, 5 Vet. App. 454, 
456 (1993); see also Flash v. Brown, 8 Vet. App. 332, 340 
(1995).  

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  See 38 U.S.C.A. § 5110(a).  

The effective date of a claim received after a final 
disallowance, based on receipt of new and material evidence, 
shall be the "[d]ate of receipt of new claim or date 
entitlement arose, whichever is later." (emphasis added).  
See 38 C.F.R. § 3.400(q)(ii).  

In Livesay v. Principi, 15 Vet. App. 165 (2001), it was held 
that 38 C.F.R. § 3.400(q)(ii) was entirely consistent with 
and a reasonable interpretation of 38 U.S.C.A. § 5110(a).  

The June 2001 VA Form 9 also alleged that the proper 
effective date for the grant of service connection for PTSD 
should be in December 1983 and it is apparently meant that 
this should be immediately following the December 1983 Board 
decision.  

The Board notes that the veteran sought VA outpatient 
treatment over the years following the Board's December 1983 
final decision, but there is nothing that suggests that, at 
the time of such treatment, he expressed either the desire or 
an intent to claim entitlement to service connection for 
PTSD.  

As to any allegation that the veteran's VA outpatient 
treatment is an "informal claim," see 38 C.F.R. §§ 3.155, 
3.157, the Board notes that "[a]ny communication or action, 
indicating an intent to apply for [] benefits [] from a 
claimant...may be considered an informal claim; however, such 
informal claim must identify the benefit sought."  See 
38 C.F.R. § 3.155(a).  Further, when a veteran simply seeks 
outpatient treatment, and not compensation benefits, it is 
not an informal claim.  See Crawford v. Brown, 5 Vet. App. 
33, 35 (1993).  There is nothing in the veteran's private 
clinical records from 1983 to 1992 that indicates an intent 
to file a claim for service connection for PTSD.  

In December 1998 and December 2000 Board decisions, it was 
noted that the application to reopen the claim for service 
connection for PTSD was received in March 1992.  Review of 
the record shows that, on March 17, 1992, a document entitled 
"Decision On Appeal" concerning the veteran's award under 
the Agent Orange Payment Program, which was provided by the 
Special Master for Appeals, Federal District Court, Eastern 
District, New York, New York.  The document reflects that the 
"cause of the veteran's disability is 'Delayed Stress 
Syndrome,' Post Traumatic Stress Syndrome."  However, a copy 
of that same document was previously received on March 8, 
1990.  Moreover, upon a more thorough review of the multiple 
claim files, it is found that, on September 2, 1988, a 
handwritten letter was received from the veteran in which he 
stated that he "[w]ould like to Reopen claim [sic] 
concerning [] what is now called (Delayed Stree [Stress])."  
Accordingly, on September 6, 1988, the veteran filed an 
formal application to reopen the claim for service connection 
for PTSD.  

After a thorough review of the entire record, there is 
nothing that could be construed as a either a formal or 
informal claim for service connection filed by the veteran 
during the time between the December 1983 Board decision and 
the receipt of the application to reopen the claim for 
service connection for PTSD in September 1988.  

Having established that the veteran filed an application to 
reopen claim for service connection for PTSD no earlier than 
September 1988, the Board must take the additional step of 
determining whether the facts found support the assignment of 
an effective date earlier than August 1, 1991.  

The evidence associated with the claims file includes 
numerous VA and private medical documents, as well as a 
Social Security Administration disability determination, and 
various lay statements.  The veteran received treatment in 
1985 from W. Bowen, M.D., for an occupational injury 
resulting in orthopedic disability.  There was no indication 
in the medical records associated with that event that the 
veteran had PTSD.  VA hospitalization in June 1986 was for 
treatment of factitious disorder, with physical 
manifestations, and a personality disorder.  VA outpatient 
treatment records, dated from 1988 to 1990, reflect treatment 
for physical ailments, including wisdom teeth and a skin 
problem.  An April 1989 VA hospitalization was for treatment 
of back pain and plantar fasciitis.  Treatment from E. 
Worrell, M.D., in September 1989, followed an automobile 
accident wherein the veteran injured his left low back, hip 
and leg.  

The veteran underwent VA psychiatric examination in August 1, 
1991; the diagnoses included PTSD.  This is the first medical 
diagnosis of record based on examination of the veteran and 
review of the records, to include the service medical and 
personnel records.  On the other hand, VA had received the 
Federal District Court's Special Master for Appeals, document 
on March 8, 1990, indicating that the veteran's participation 
in the Agent Orange Program was based, at least somewhat, on 
"delayed stress syndrome," PTSD.  This Federal Court 
document is the earliest indication of official recognition 
that the veteran had "delayed stress syndrome" and the VA 
psychiatrist who examined the veteran in August 1991 offered 
the diagnosis of PTSD; hence, unintentionally confirming the 
court's document.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  While the veteran 
attempted to reopen his claim in September 1988, the "facts 
found" support a finding that PTSD was present as of the 
receipt of the court document on March 8, 1990.  Under the 
circumstances, the Board finds that the appropriate effective 
date for the grant of service connection for PTSD is March 8, 
1990, the date of receipt of the court document from the 
Special Master for Appeals.  Also, when entitlement is shown 
based on records received from State, county, or municipal 
institutions, the effective date of the entitlement will be 
date of receipt of the documents.  See 38 C.F.R. 
§ 3.157(b)(3).  Therefore, March 8, 1990, and no earlier, is 
the appropriate date for the grant of service connection for 
PTSD, with the actual payment of benefits effective from the 
first day of the calendar month following the month in which 
the award became effective.  See 38 C.F.R. § 3.31.  .  


ORDER

Subject to the criteria governing the payment of monetary 
benefits, an effective date of March 8, 1990, for the grant 
of service connection for post-traumatic stress disorder, but 
not prior thereto, is granted.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

